Exceptions overruled. On March 31, 1959, the plaintiff, a business invitee, was injured when he tripped and fell while leaving an elevator on premises owned and controlled by the defendant. In this action of tort which was tried to an auditor (findings not final) there was a finding for the plaintiff. Thereafter the case was recommitted to the auditor on the defendant's motion that the auditor set forth a summary of the evidence on which his finding of causal negligence on the part of the defendant’s elevator operator was based. Such a summary was furnished by the auditor. The case was then tried to a judge solely on the report of the auditor, as amplified by the summary of the evidence. The defendant presented a motion to strike certain portions of the report, and a motion for judgment in its favor on the report. It also requested a ruling that the evidence did not warrant a finding for the plaintiff. The plaintiff moved for judgment in his favor on the report. The judge denied the defendant’s motions and its request for ruling, and granted the plaintiff’s motion, all subject to the defendant’s exceptions. There was no error. The subsidiary findings of the auditor were sufficient to support his ultimate finding that the plaintiff’s injury was caused by the negligence of the defendant’s operator. And the subsidiary findings were warranted by the evidence summarized by the auditor. The finding of negligence, contrary to the defendant’s contention, rested on something more substantial than speculation. No useful purpose would be served in reciting the findings or evidence in detail.